DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that antecedent basis for the limitation “a first adjustable air gap” is well provided, however, the examiner respectfully disagrees.  Claim 16 depends directly from independent claim 15 which provides for “an adjustable air gap” in line 15 and “the adjustable air gap” in lines 17, 18, claim 15 fails to properly provide antecedent basis for “a first adjustable air gap” as cited in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation “the first adjustable air gap” in 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; the optical imaging lens comprises no greater than seven lens elements having refracting power; the prior art fails to tech such an optical imaging lens simultaneously satisfying the conditional expressions: 6.900 ≤ EFL/ImgH and 1.300 ≤ ALT/AAG, as defined.
	With regard to dependent claims 2-7, claims 2-7 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 8, an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; the optical imaging lens comprises no greater than seven lens elements having refracting power, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expressions: 6.400 ≤ TTL/ImgH, 1.300 ≤ ALT/AAG and 1.200 ≤ EFL/fG, as defined.
With regard to dependent claims 9-12 and 14, claims 9-12 and 14 are allowable as they depend, directly or indirectly, from independent claim 8 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 15, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; the optical imaging lens comprises no greater than seven lens elements having refracting power, and satisfying the conditional expression: HFOV/ImgH ≤ 3.800 °/mm, as defined, the prior art fails to teach such an optical imaging lens wherein an absolute value of maximum difference in distance between before and after adjusting the adjustable air gap is less or equal to 1.000 mm, and the maximum difference in distance between before and after adjusting the adjustable air gap is a distance of an adjustable air gap when the optical imaging lens focuses on an object at 1.200 m at 60°C minus a distance of an adjustable air gap when the optical imaging lens focuses on an object at infinity at 20°C.
With regard to dependent claims 17-20, claims 17-20 are allowable as they depend, directly or indirectly, from independent claim 15 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 September 2022